DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 15
	“the identified user” should be changed to: -- an identified user --
2.	 In Claim 2, line 6
	“the mapped information”  should be changed to: -- the mapped voice information --
3.	 In Claim 2, line 13
	“the identified user” should be changed to: -- an identified user --
4.	 In Claim 3, line 3
	“wherein the steps”  should be changed to: -- wherein steps --

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2;	“…one or more processors configured to: receive a voice registration request of each of a plurality of users from a user terminal”
(b)	Claim 4;	“…one or more processors are configured to analyze a call portion in a message presented by the voice and analyze a request portion in the message presented by the voice…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)  Fig. 2, Service Providing Server 200, Paragraph 0033
(b)  Fig. 2, Speaker Identification Unit 250, Paragraph 0038 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Amendment
 	This office action is responsive to the applicant’s remarks received April 01, 2021.  Claims 1-4 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1 & 2 and newly added Claims 3 & 4. In view of “Applicant Arguments/Remarks Made in an Amendment” filed April 01, 2021. Claims 1-4 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-4 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-4 uniquely identify the distinct features a personalized voice recognition service providing method using artificial intelligence automatic speaker identification method, and service 
The closest prior art made of record is Hirata et al. (US 20150149175 A1) in combination with Lee et al. (US 20150019221 A1).
The cited reference (Hirata) teaches wherein a voice recognition terminal is provided to be able to communicate with a server capable of voice recognition for recognizing voice, and includes a voice input acceptance portion accepting voice input from a user, a voice recognition portion carrying out voice recognition of the voice input accepted, a response processing execution portion performing processing for responding to the user based on a result of voice recognition of the voice input accepted, and a communication portion transmitting the voice input accepted by the voice input acceptance portion to the server and receiving a result of voice recognition in the server. The response processing execution portion performs the processing for responding to the user based on the result of voice recognition determined as more suitable, of the result of voice recognition by the voice recognition portion and the result of voice recognition received from the server. 
The cited reference (Lee) teaches wherein a speech recognition system includes a server, a data transmission interface and a speech recognition device. The speech recognition device builds a connection with the server through the data transmission interface. The speech recognition device includes a microphone, an output unit and a processing unit. The processing unit transmits received user information to the server through the data transmission interface to obtain a corresponding personal dictionary file. The personal dictionary file is generated according to history of speech recognition result and related data, which is used by others recently. The processing unit receives a voice signal to be recognized through the microphone and converts it into a digital characteristic file according to a voiceprint file of the user. The processing unit searches the personal dictionary 
The cited references (Hirata & Lee) fails to disclose receive a voice registration request of each of a plurality of users from a user terminal; perform a mapping of voice information of each of the plurality of users included in the voice registration request with user information including identification information and preferred content information, and storing the mapped information in the service providing server; receive a service provision request message including a voice of a speaker from the user terminal; analyze the voice included in the service provision request message to identify the speaker of the voice, which is to be corresponded to one of the plurality of users; determine at least a part of the preferred content information of the identified user as a customized content for the speaker; generate a customized service proposal message based on the customized content and a result of the voice analysis; transmit the generated customized service proposal message to the user terminal to output the customized service proposal message to the speaker; receive a customized service approval message from the user terminal; generate a control command needed to provide a customized service for the speaker; and transmit the control command to an external electronic device to provide the customized service. As a result and for these reasons, Examiner indicates Claims 1-4 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677

/MARCUS T RILEY/Primary Examiner, Art Unit 2677